Citation Nr: 1020907	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C, 
status post-hepatitis A infection, from September 18, 1977 to 
August 15, 2000.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

In the January 2003 DRO decision, the DRO granted an 
effective date of September 18, 1977, for the award of 
service connection for hepatitis C, status-post hepatitis A 
infection.  Although an earlier effective date was granted, a 
non-compensable rating was assigned from September 18, 1977, 
to August 15, 2000, followed by a 40 percent disability 
rating for this condition, effective from August 16, 2000.  

The Veteran subsequently filed a timely appeal of this 
decision seeking a "compensable evaluation" for his 
service-connected hepatitis C, status post-hepatitis A 
infection, from September 18, 1977.  

In February 2004, the RO issued a rating decision which 
granted a disability rating of 60 percent for the Veteran's 
service-connected hepatitis C, status post-hepatitis A 
infection, effective from April 3, 2003.  However, the 
Veteran's non-compensable disability rating from September 
18, 1977, to August 15, 2000, was continued.  

The Board issued a decision in this case in February 2008 
that denied the Veteran's claim.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (JMR) in April 2009, the Court vacated the Board's 
February 2008 decision and remanded the case for action in 
accordance with the JMR.  




FINDING OF FACT

From September 18, 1977, to August 15, 2000, the Veteran's 
hepatitis C, status post-hepatitis A infection, was not 
manifested by demonstrable liver damage or mild 
gastrointestinal disturbance.  


CONCLUSION OF LAW

The criteria for an initial compensable rating, from 
September 18, 1977 to August 15, 2000, for hepatitis C, 
status post-hepatitis A infection, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In this case, the RO's November 2001 VCAA notification letter 
pertained to the issue of service connection.  The matter of 
the greater rating claim, from September 18, 1977, to August 
15, 2000, is a "downstream" issue, i.e., an issue relating 
to the claim, but arising after the beginning of the claims 
process.  The Veteran was provided notice in accordance with 
38 U.S.C.A. § 5104.  The pertinent records have been 
obtained, and all necessary medical examinations were 
conducted.  There is no dispute as to whether the record is 
complete in this case. As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the Veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The Board notes that the Veteran was represented before the 
Court by an attorney.  The JMR identified one notice error, 
discussed below.  The Board finds that any other notice error 
is deemed to have been waived by the Veteran and his 
attorney.  

Additional efforts to assist the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 et. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the Veteran to 
render a decision at this time.  

Background

The Veteran filed a claim seeking service connection for 
hepatitis in August 1978.  In November of that year, the RO 
denied the Veteran's claim.  The Veteran did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

In August 2000, the Veteran filed an application to reopen 
his claim.  In November 2002, the RO granted service 
connection for hepatitis C and assigned an initial disability 
rating of 40 percent rating, effective August 16, 2000.  
Following a January 2003 Decision Review Officer (DRO) 
review, the DRO assigned an effective date of September 18, 
1977 (the day following last period of active duty) for the 
award of service connection.  However, the DRO assigned a 
non-compensable disability rating for the period from 
September 18, 1977, to August 15, 2000, based on the absence 
of any clinical residuals or disabling effects from the 
Veteran's service-connected hepatitis during that period.  

The Veteran has limited his appeal to the issue of 
entitlement to an initial compensable rating for hepatitis C, 
status post-hepatitis A infection, from September 18, 1977, 
to August 15, 2000.  Specifically, the Veteran's August 2003 
formal appeal stated, "Appeal is for a compensable 
evaluation for hepatitis since 9-18-77."  

In a February 2004 rating decision, the RO increased the 
rating for the Veteran's disability to 60 percent, effective 
April 3, 2003 (date of receipt of medical records 
demonstrating an increased severity of hepatitis symptoms).  
However, the decision did not raise the Veteran's disability 
rating to a compensable level from September 18, 1977, to 
August 15, 2000.  
Joint Motion for Remand

The April 2009 JMR noted only one reason for vacating and 
remanding the Board's February 2008 decision.  The JMR cited 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that "for an increased-compensation claim, [38 U.S.C.A.] 
§ 5103 requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life."  Vazquez also stated 
that the claimant must be provided with at least general 
notice of the criteria for a higher rating.  Vazquez-Flores, 
22 Vet. App. at 43. 

The JMR noted that the Board had previously remanded the case 
in March 2005 to remedy a deficiency in the notice provided 
pursuant to § 5103(a).  The RO had sent the Veteran a letter 
in March 2005 that "generically discussed the information or 
evidence that VA would assist him in obtaining, that alerted 
him that he could provide relevant information or evidence 
regarding the severity of his hepatitis C from 1977 to 2000, 
and that informed him that the evidence must show his 
disability had 'gotten worse.'"  The JMR noted, however, 
that the letter did not inform the Veteran of the nature of 
the rating criteria for evaluating the severity of hepatitis 
during the relevant time period.  Specifically, the 
supplemental statement of the case had provided only the 
revised rating criteria that became effective in 2001, not 
those that were in effect prior to that date.  Accordingly, 
the JMR stated that, on remand, the Board should ensure 
compliance with the § 5103(a) notice requirements.  

In September 2009, the Unties States Court of Appeal for the 
Federal Circuit (Federal Circuit) overturned Vazquez-Flores 
v. Peake.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  The Federal Circuit held that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held that § 5103(a) does not require VA 
to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  

Therefore, because of the Federal Circuit's action, the 
notice requirements set forth in Vazquez-Flores v. Peake are 
no longer valid.  Moreover, there is no longer any legal 
authority for the Board to order the RO to provide such 
notice.  The Board finds that the notice that was provided in 
the March 2005 letter from the RO to the Veteran fully 
complies with the requirements of the law as discussed by the 
Federal Circuit in Vazquez-Flores v. Shinseki.  Therefore, no 
further notice is needed.  

The Board also observes that Vazquez-Flores v. Peake spoke 
only to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims (see below discussion of Fenderson v. 
West), Vazquez-Flores was, by its own terms, not applicable 
to initial rating claims, such as in this case.  

Law and Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is to be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a claim for an increased 
evaluation of a service-connected disability and a case in 
which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In this case, although service connection was 
previously established, the RO went back and assigned an 
earlier effective date for service connection, and in essence 
assigned an initial rating for the Veteran's hepatitis C.  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  Thus, 
the Board must consider staged ratings; however, in this case 
one uniform rating is appropriate.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The diagnostic code covering hepatitis during the period in 
question was Diagnostic Code 7345.  That Code remained 
unchanged until July 2, 2001; under the previous criteria, in 
order to receive a rating of 10 percent under Code 7345, the 
Veteran's hepatitis C must have been characterized by 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Code 7345 was revised, effective in July 2001, 
and, as discussed below, Code 7354 was added, providing 
specific criteria for evaluating hepatitis C.  Because that 
revision to the hepatitis rating codes did not become 
effective until after the time period at issue in this 
appeal, the revised criteria that became effective on that 
date are not for application in this case.  Revised 
regulations may be applied only as of their effective date 
(unless otherwise specified); before that date, only the 
previous version of the regulation may be applied.  
VAOPGCPREC 3- 2000 (Apr. 10, 2000).  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 was the appropriate rating code 
for infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is used to rate chronic 
liver disease without cirrhosis, to specifically exclude 
hepatitis C.  Diagnostic Code 7354 now contains criteria for 
evaluating hepatitis C.  However, as noted, only the older 
version is for application in this case.  

A review of the service treatment records shows that in June 
1975, the Veteran had anorexia, malaise, and yellowing of the 
eyes.  The Veteran reported that his appetite had decreased, 
his urine had darkened, his activity level was reduced and he 
was sleeping more.  Although diagnosed as having viral 
hepatitis, a subsequent August 21, 1975, medical report 
stated that the Veteran was asymptomatic.  Complete 
resolution of the Veteran's previously abnormal liver 
function tests was also noted.  The Veteran was returned to 
full duty at that time.  Therefore, the prior symptoms had 
resolved.  

Following the Veteran's separation from service, the record 
is devoid of any medical evidence showing treatment for 
hepatitis C or any other liver disorder until August 15, 
2000.  There are no medical records during that period 
showing any complaints or abnormal clinical findings 
referable to hepatitis or abnormal liver function.  Moreover, 
the report of a VA compensation examination that was 
conducted in January 1980 primarily to evaluate other 
disabilities notes that the Veteran's liver and spleen were 
not felt and that there were no gastrointestinal symptoms.  
In May 2002, it was noted that the Veteran had hepatitis C.  
A July 2002 VA examiner indicated that the Veteran had been 
infected with hepatitis C since 1975.  Significantly, a July 
2002 VA report noted that liver function tests were then 
normal.  

In conjunction with his current claim, the Veteran has stated 
that, following his separation from active duty, he had 
episodes of jaundice; however, he was unsure when or how many 
times this had happened.  No specific dates or symptoms other 
than having jaundice in general were reported.  The Board 
recognizes that the Veteran is competent to describe his 
symptoms from a layman's point of view.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the Veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is 
competent to report that he had "episodes of jaundice" 
after service, he is not competent to attribute his symptoms 
to recurrences of hepatitis.  There is no medical evidence 
that any of his claimed post-service episodes was related to 
his in-service hepatitis.  More importantly, there is no 
medical evidence of demonstrable liver damage during the 
period in question.  Further, the Veteran has not reported, 
nor is there any medical or lay evidence documenting, that he 
experienced any symptoms consistent with gastrointestinal 
disturbance during the period.  Significantly, the evidence 
shows that, in January 1980, the Veteran reported no 
gastrointestinal symptoms.  As noted above, evidence of 
demonstrable liver damage, as well as mild gastrointestinal 
disturbance, is required for a 10 percent rating under the 
old rating criteria.  

While VA's duty to assist may include obtaining a 
retrospective medical opinion in some circumstances, the law 
does not require a "fishing expedition" to substantiate a 
completely unsupported claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); see also Chotta v. Peake, 22 Vet. 
App. 80 (2008).  The Board finds that the medical evidence 
shows that there was no demonstrable liver damage at the time 
of the Veteran's separation from service or in July 2002.  
Further, the clinical evaluation in January 1980 was normal 
and the Veteran was asymptomatic at that time.  The Veteran's 
contention that he had episodes of jaundice after service 
that constituted recurrences of hepatitis is unsupported by 
the available medical evidence.  Therefore, remand to obtain 
a medical opinion is not necessary.  

Finally, the Board finds that the evidence shows that the 
Veteran did not have demonstrable liver damage prior to 
August 15, 2000, and there is no evidence, lay or medical, 
that he experienced mild gastrointestinal disturbance during 
that period.  In the absence of such evidence, a 10 percent 
rating for hepatitis C is not warranted from September 18, 
1977, through August 15, 2000.  

For all the foregoing reasons, the claim for a compensable 
rating for hepatitis C, status post-hepatitis A infection, 
from September 18, 1977, to August 15, 2000, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

A compensable rating for hepatitis C, status post-hepatitis A 
infection, from September 18, 1977, to August 15, 2000, is 
denied.  



____________________________________________
WILLIAM YATES 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


